Citation Nr: 1454987	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-04 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970, including service in the Republic of Vietnam.
This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Although the Veteran has specifically claimed service connection for PTSD, the record contains a possible diagnosis of depression.  Accordingly, his claim has been expanded to include service connection for any psychiatric disability, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In a January 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  The Veteran subsequently withdrew his hearing request in September 2011.  38 C.F.R. § 20.704.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran had a positive screen for PTSD in May 2012, and has had several positive screening tests for depression.  The Veteran was also prescribed trazodone for depression and insomnia.  Accordingly, there is evidence of a possible psychiatric disability.  

Additionally, the Veteran asserts that his current psychiatric symptoms are attributable to two incidences related to his military service.  First, he asserts that he was subject to a court martial during his military service while stationed in Okinawa.  Second, he states that he observed dead bodies while serving in Vietnam.  

The record contains limited military personnel documents.  The record contains correspondence between the VA and the National Personnel Records Center (NPRC) noting that unidentified records could not be located; however, it is unclear from the record if VA has ever requested records of any disciplinary actions, to include court martial, from March to November 1970 when the Veteran was in Okinawa.  Accordingly, further attempts must be made to obtain all of the Veteran's personnel records, including any related to a court martial.  38 C.F.R. § 3.159 (c)(2) (2014).  

After these records have been obtained, or after the AOJ has determined that further efforts to locate these records would be futile, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current psychiatric disability.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1. The AOJ must make all reasonable attempts to obtain the Veteran's complete personnel records, to specifically include records of any disciplinary actions, to include a proposed court martial, during the time period when the Veteran was in Okinawa, from March to November 1970.  Additionally, the AOJ should obtain any ongoing relevant VA treatment records that have not yet been associated with the claims file.  

The AOJ must continue to try and obtain these records until they are associated with the Veteran's claims file or the AOJ determines they either do not exist or that further efforts to obtain them would be futile.  All attempts to obtain the records, and any corresponding responses, must be clearly documented in the Veteran's claims file.  If any requested records are not available, the Veteran should be notified of such.

2. The Veteran should then be scheduled for a VA examination by a psychiatrist or psychologist.  The claims file including a complete copy of this remand should be made available for review.  Following a review of the claims file, the psychiatrist or psychologist should respond to the following:

a. Does the Veteran meet the criteria for a diagnosis of an acquired psychiatric disorder, to include depression and/or PTSD?

b. If the Veteran does have an acquired psychiatric disorder other than PTSD, is it at least as likely as not (a degree of probability of 50 percent or higher) that the disorder either commenced during or is related to military service?

c. If the Veteran is diagnosed with PTSD, please identify the stressor upon which the diagnosis of PTSD was made, to include indicating whether the stressor was the Veteran's "fear of hostile military or terrorist activity."
Please note that "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

